Citation Nr: 9929440	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-41 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel



INTRODUCTION

The veteran had active duty from November 1977 to November 
1980 and periods of active duty for training from November 
1980 to November 1984.  

The appeal arises from a rating decision dated in June 1996 
in which the Regional Office (RO) denied service connection 
for a bilateral knee disorder, finding the claim for that 
benefit not well-grounded.  The veteran subsequently 
perfected an appeal of that decision.  


FINDING OF FACT

No competent medical evidence is of record that would 
establish that the veteran currently has a knee disability 
which is causally related to service or to any incident or 
event therein.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Additionally, where a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in active service.  38 C.F.R. § 3.303(d) 
(1999).

The Board also notes that the term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 1991).  The term "active 
duty for training" means full-time duty in the Armed Forces 
performed by Reserves for training purposes, and in the Air 
National Guard of any State, under section 316, 502, 503, 
504, or 505 of title 32, or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101 (22) (West 1991).

Additionally, the veteran must submit evidence that a claim 
for entitlement to service connection benefits is well-
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
one which is plausible; that is meritorious on its own and 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Unlike civil actions, the Department of 
Veterans Affairs (VA) benefit system requires more than just 
an allegation.  The veteran must submit supporting evidence 
that is sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tripak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

The veteran contends that he injured one knee in 1978 and the 
other knee in June 1983.  While the Board finds the veteran's 
contentions credible for the purpose of determining whether 
his service connection claim is well-grounded, the Board 
notes that only individuals possessing specialized training 
and knowledge are competent to render an opinion where the 
determinative issue involves a question of medical diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

According to a letter dated in July 1983 from a member of the 
United States Army Reserves, the veteran was injured while in 
annual training.  The service medical records show that a 
machine gun fell on the outer portion of his left knee in 
June 1983.  It was also noted that he had a history of left 
knee pain since basic training.  The impression was abrasion 
of the left knee and questionable internal derangement of 
that knee.  Another service medical record dated in July 1983 
includes an impression of sprain of the left knee.  

After service, the veteran underwent a VA examination in 
February 1996, at which he reported having sustained 
"bilateral blows to his anterior aspect of his knee" while 
on maneuvers in basic training and he complained of some 
persistent knee pain since that time.  X-rays of both knees, 
associated with the VA examination, revealed mild narrowing 
of the joint space medially, suggesting degenerative changes.  
The examiner's assessment was bilateral patellofemoral 
syndrome primarily soft tissue related.  However, the 
examiner did not relate any current knee disability to any 
injury sustained many years ago in service.  Moreover, the 
veteran has submitted no competent evidence tending to show 
that he currently has a knee disability as a result of an 
injury sustained in service.  Therefore, the Board finds that 
the claim for entitlement to service connection for a 
bilateral knee disorder is not well-grounded.  

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to such claim, to include 
obtaining a medical opinion or any additional medical 
records.  38 U.S.C.A. § 5107.  Further, if the veteran does 
not submit a well-grounded claim, the appeal of the claim 
must fail.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Finally, the Board notes that the veteran has not reported 
that any competent evidence exists, which the RO has not 
already attempted to obtain, that if obtained would establish 
a well-grounded claim for the disability at issue in this 
case.  Under the circumstances, the VA has no further duty to 
assist the veteran in developing a well-grounded claim for 
entitlement to service connection for a bilateral knee 
disorder.  Epps v. Brown, 9 Vet. App. 341 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  


ORDER

The appeal is denied.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

